352 F.2d 304
Fred Del GENIO, Appellant,v.UNITED STATES of America, Appellee.
No. 22183.
United States Court of Appeals Fifth Circuit.
November 2, 1965.

Fred Del Genio, pro se.
Ernest Morgan, U. S. Atty., Reese L. Harrison, Jr., Asst. U. S. Atty., San Antonio, Tex., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and MORGAN, District Judge.
PER CURIAM.


1
This is an appeal from the dismissal of a Section 2255 proceeding. In the original trial in the United States District Court, the petitioner, along with others, was convicted of transporting and conspiring to transport in interstate commerce falsely made, forged and counterfeited securities. A motion for a new trial was given an exhaustive evidentiary hearing covering the identical matters again asserted in the Section 2255 petition. The motion for new trial was denied and on appeal to this Court, the conviction was unanimously affirmed. Popeko v. United States, 294 F.2d 168.


2
As to the instant proceedings, the District Court conclusively determined that appellant's motion to vacate did not raise any new matters but merely reasserted issues which had been previously considered and decided by the trial court and unanimously affirmed by this Court.


3
Our review of the record compels us to agree with the findings of the District Court.


4
Consequently, this appeal is without merit and the judgment of the District Court is affirmed.


5
Medrano v. United States, 315 F.2d 361 (9 Cir. 1963); Davis v. United States, 311 F.2d 495 (7 Cir. 1963), certiorari denied 374 U.S. 846, 83 S.Ct. 1906, 10 L.Ed.2d 1067; United States v. Crawley, 309 F.2d 155 (4 Cir. 1962).


6
Affirmed.